Exhibit 99.1 FOR IMMEDIATE RELEASE Investors: Sheree Aronson, Corporate Vice President, Investor Relations and Corporate Communications (714) 247-8290 sheree.aronson@amo-inc.com Media: Steve Chesterman, Manager, Global Corporate Communications (714) 247-8711 steve.chesterman@amo-inc.com ADVANCED MEDICAL OPTICS, INC. ANNOUNCES INCREASE IN TOTAL CONSIDERATION AND EXTENSION OF CONSENT DEADLINE IN TENDER OFFER AND CONSENT SOLICITATION FOR ITS 7½% SENIOR SUBORDINATED NOTES DUE 2017 SANTA ANA, Calif., Feb. 9, 2009 Advanced Medical Optics, Inc. (AMO) [NYSE:EYE], announced today that, in connection with its previously announced cash tender offer for its outstanding 7½% Senior Subordinated Notes due 2017 (the “Notes”) (CUSIP No. 00763MAN8, ISIN No. US00763MAN83) and the related consent solicitation to amend the indenture governing the Notes, it has amended the offer to increase the Total Consideration and extend the Consent Deadline (as such terms are defined in the Offer to Purchase and Consent Solicitation Statement dated Jan.27, 2009 (the “Offer to Purchase”) and the related Letter of Transmittal and Consent). The expiration time of the tender offer remains midnight EST on Tuesday, Feb.24, 2009, unless extended or earlier terminated (the “Expiration
